         Case: 1:19-cv-00145-DAP Doc #: 12 Filed: 01/25/19 1 of 3. PageID #: 155



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                    ) CASE NO. 1:19-cv-145
                                                 )
                        Plaintiff,               ) JUDGE DAN AARON POLSTER
                                                 )
            v.                                   )
                                                 )
SOUTH UNIVERSITY OF OHIO,                        )
LLC, et. al.,                                    )
                                                 )
                        Defendants.              )


    MOTION OF MARK E. DOTTORE, RECEIVER FOR ENTRY OF ORDER
            CLARIFYING ORDER APPOINTING RECEIVER


            Mark E. Dottore, Receiver for South University of Ohio, LLC (“South Ohio”),

Dream Center Education Holdings LLC (“DCEH”), Argosy Education Group LLC

(“Argosy”) and AU Student Funding LLC (“AUSF”), among others, files this

Motion, seeking to enter the attached Order Clarifying Order Appointing Receiver

(the “Clarifying Order”) (attached as Exhibit A). The parties and Flagler Master

Fund SPC, Ltd. (“Flagler”), a lender under that the Credit Agreement,1 as a party

in interest, have approved the Clarifying Order.




1 As used herein, the term “Credit Agreement” means that certain Senior Secured Credit and
Guaranty Agreement, dated as of October 17, 2017, as amended by that certain Amendment No. 1
and Limited Forbearance Agreement dated as of August 31, 2018 and that certain Omnibus
Amendment No. 2 to Credit Documents dated as of January 7, 2019, by and among Dream Center
Education Holdings, LLC, Dream Center Argosy University of California, LLC, and Dream Center
Education Management, LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors, the
lenders party thereto from time to time, and U.S. Bank National Association, as administrative
agent and collateral agent, as the same may be amended, amended and restated, modified,
supplemented, or otherwise modified from time to time.


{00020559-1 }
         Case: 1:19-cv-00145-DAP Doc #: 12 Filed: 01/25/19 2 of 3. PageID #: 156



            The Receiver represents that he has been in negotiations with Flagler, who is

represented by Morrison & Foerster LLP. Negotiations are continuing but the

Clarifying Order eliminates possible ambiguity with regard to receivership

priorities of payment, and removes AUSF from the Receivership Entities (as that

term is used in the Order Appointing Receiver). AUSF has no cash at this time, and

no liabilities. The removal is without prejudice for the Receiver to request inclusion

at a later time, after notice and hearing. Flagler considered these issues time-

sensitive. Flagler is expected to intervene in this proceeding with the consent of the

Receiver.

            WHEREFORE, the Receiver respectfully requests that the Court enter the

Order Clarifying the Order Appointing Receiver as soon as practical.

Date: January 25, 2019                          WHITMER & EHRMAN LLC

                                                /s/Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                2344 Canal Rd., Suite 401
                                                Cleveland, OH 44113
                                                Telephone: (216) 771-5056
                                                Facsimile: (216) 771-2450
                                                Email: mkw@weadvocate.net

                                                Attorney for Mark E. Dottore, Receiver




{00020559-1 }                              2
         Case: 1:19-cv-00145-DAP Doc #: 12 Filed: 01/25/19 3 of 3. PageID #: 157



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, a copy of the foregoing MOTION
OF MARK E. DOTTORE, RECEIVER FOR ENTRY OF ORDER CLARIFYING
ORDER APPOINTING RECEIVER was filed electronically. Notice of this filing will
be sent by operation of the Court’s electronic filing system to all parties indicated on
the electronic mailing receipt. Parties may access this filing through the Court’s
system.

                                         /s/ Mary K. Whitmer
                                         Mary K. Whitmer (0018213)




{00020559-1 }                           3
